Exhibit 10.2

 

TIGERLOGIC CORPORATION
REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of January 17,
2013, by and among TIGERLOGIC CORPORATION, a Delaware corporation (the
“Company”) and the stockholders identified on Exhibit A hereto (each, a “Holder”
and, collectively, the “Holders”).

 

RECITALS

 

WHEREAS, in connection with that certain Agreement and Plan of Merger by and
among the Company, Storycode, Inc. (“Target”), TLSC Merger Sub, Inc., a
wholly-owned subsidiary of the Company (“Merger Sub”), and Jon Maroney dated as
of December 27, 2012 (the “Merger Agreement”), Merger Sub is merging with and
into Target and Target is becoming a wholly-owned subsidiary of the Company (the
“Merger”);

 

WHEREAS, as a result of the Merger, the Holders are receiving shares of Common
Stock; and

 

WHEREAS, in order to induce the Holders to vote to approve the Merger and/or
support the other transactions contemplated to be effected in connection with
the Merger, the Company desires to grant, and the Holders desire to be granted,
the rights created herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               Certain Definitions.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

(a)                                 “Common Stock” means all shares of Common
Stock of the Company.

 

(b)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended, or any similar successor federal statute and
the rules and regulations thereunder, as in effect from time to time.

 

(c)                                  “Indemnified Party” shall have the meaning
set forth in Section 2.4(c) hereto.

 

(d)                                 “Indemnifying Party” shall have the meaning
set forth in Section 2.4(c) hereto.

 

(e)                                  “Registrable Securities” shall mean
(i) shares of Common Stock issued to the Holders in the Merger and (ii) any
Common Stock issued as a dividend or other distribution with respect to the
shares referenced in (i) above; provided, however, that Registrable Securities
shall not include any shares of Common Stock which have previously been
registered or which have been sold.

 

(f)                                   The terms “register,” “registered” and
“registration” shall refer to a registration effected by preparing and filing a
registration statement under the Securities Act, and the ordering of the
effectiveness of such registration statement.

 

--------------------------------------------------------------------------------


 

(g)                                  “Registration Expenses” shall mean all
expenses incurred in effecting any registration pursuant to this Agreement,
including without limitation, all registration, qualification, and filing fees,
printing expenses, fees and disbursements of counsel for the Company, blue sky
fees and expenses, and expenses of any regular or special audits incident to or
required by any such registration, but shall not include Selling Expenses, fees
and disbursements of counsel for the Holders.

 

(h)                                 “Rule 144” shall mean Rule 144 as
promulgated by the SEC under the Securities Act, as amended from time to time,
or any similar successor rule.

 

(i)                                     “Rule 145” shall mean Rule 145 as
promulgated by the SEC under the Securities Act, as amended from time to time,
or any similar successor rule.

 

(j)                                    “SEC” shall mean the Securities and
Exchange Commission.

 

(k)                                 “Securities Act” shall mean the Securities
Act of 1933, as amended, or any similar successor statute and the rules and
regulations thereunder, as in effect from time to time.

 

(l)                                     “Selling Expenses” shall mean all
underwriting discounts, selling commissions and stock transfer taxes applicable
to the sale of Registrable Securities and fees and disbursements of counsel for
any Holder.

 

ARTICLE II
REGISTRATION RIGHTS

 

2.1                               Company Registration.

 

(a)                                 Company Registration.  If, at any time, the
Company shall determine to register any of its securities either for its own
account or the account of its security holders, other than (i) a registration
relating solely to employee benefit plans, (ii) a registration relating solely
to the offer and sale of debt securities, (iii) a registration relating to a
corporate reorganization or other Rule 145 transaction, or (iv) a registration
on any registration form that does not permit secondary sales, the Company will:

 

(i)                                     promptly give written notice of the
proposed registration to all Holders; and

 

(ii)                                  include in such registration (and any
related qualification under state securities laws), except as set forth in
Section 2.1(b) below, and in any underwriting involved therein, all of such
Registrable Securities specified in written requests made by any Holders
received by the Company within 10 business days after such written notice from
the Company is mailed or delivered.  Such written request may specify all or a
part of a Holder’s Registrable Securities.

 

(b)                                 Underwriting.

 

(i)                                     If the registration of which the Company
gives notice involves an underwriting, the Company shall so advise the Holders
as a part of the written notice given pursuant to Section 2.1(a)(i).  In such
event, the right of any Holder to registration pursuant to this Section 2.1
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein.  All Holders proposing to distribute their securities
through such underwriting shall (together with the Company and any other holders
of securities of the Company with registration rights participating in such
underwriting) enter into an underwriting agreement in reasonable and customary
form with the representative of the underwriter or underwriters selected by the
Company.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Notwithstanding any other provision of
this Section 2.1, if the underwriters advise the Company in writing that
marketing factors require a limitation on the number of shares to be
underwritten, the underwriters may (subject to the limitations set forth below)
limit the number of Registrable Securities to be included in, the registration
and underwriting.  The Company shall so advise all holders of securities
requesting registration, and the number of shares of securities that are
entitled to be included in the registration and underwriting shall be allocated
as follows:  (i) first, to the Company for securities being sold for its own
account, (ii) second, to the Holders requesting to include Registrable
Securities, on a pro rata basis calculated based on the aggregate number of
Registrable Securities held by such Holders , and (iii) and any other security
holders seeking registration, on a pro rata basis calculated based on the
aggregate number of securities held by such other security holders for which
such other security holders seek registration.  For the avoidance of doubt, the
Company agrees to take all reasonably necessary steps to ensure that no Holder
is barred in whole or in part from including Registrable Securities the Holder
desires to include in a registration unless (A) all other Holders holding
Registrable Securities are similarly barred, on a pro rata basis calculated
based on the aggregate number of Registrable Securities held by all Holders,
from including their Registrable Securities that they desire to have , and
(B) no holder of Company securities that are not Registrable Securities is able
to include any of such securities in the registration.

 

(iii)                               If a person who has requested inclusion in a
registration as provided above does not agree to the terms of an underwriting,
the Registrable Securities or other securities held by such person shall also be
excluded from the registration and underwriting by written notice from the
Company or the underwriter.  If shares are so withdrawn from the registration
and if the number of Registrable Securities to be included in such registration
was previously reduced as a result of marketing factors pursuant to
Section 2.1(b), the Company shall then offer to all persons who have retained
the right to include securities in the registration the right to include
additional securities in the registration in an aggregate amount equal to the
number of shares so withdrawn, with such shares to be allocated among the
persons requesting additional inclusion, in the manner set forth above.

 

(c)                                  Right to Terminate Registration.  The
Company shall have the right to terminate any registration initiated by it under
this Section 2.1 prior to the effectiveness of such registration whether or not
any Holder has elected to include securities in such registration.

 

2.2                               Expenses of Registration.  All Registration
Expenses incurred in connection with registration pursuant to Section 2.1 shall
be borne by the Company.  All Selling Expenses relating to securities registered
on behalf of Holders shall be borne by all holders of securities included in
such registration pro rata on the basis of the number of Registrable Securities
so registered.

 

2.3                               Registration Procedures.  At its expense, the
Company will use commercially reasonable efforts to:

 

(a)                       Prepare and file with the SEC a registration statement
with respect to such offering and to cause such registration statement to become
effective.

 

(b)                                 Keep such registration effective for a
period of ending on the earlier of the date which is 180 days from the effective
date of the registration statement or such time as the Holder or Holders have
completed the distribution described in the registration statement relating
thereto.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement for the period set forth in
subsection (a) above;

 

(d)                                 Furnish such number of prospectuses,
including any preliminary prospectuses, and other documents incident thereto,
including any supplement to the prospectus, as a Holder from time to time may
reasonably request;

 

(e)                                  Use its reasonable best efforts to register
and qualify the securities covered by such registration statement under such
other securities laws of such jurisdictions as shall be reasonably requested by
the Holders; provided, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

 

(f)                                   Notify each seller of Registrable
Securities covered by such registration statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or incomplete in light
of the circumstances then existing, and following such notification promptly
prepare and furnish to such seller a reasonable number of copies of a supplement
to or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in light of the circumstances then existing;

 

(g)                                  Provide a transfer agent and registrar for
all Registrable Securities registered pursuant to such registration statement
and a CUSIP number for all such Registrable Securities, in each case not later
than the effective date of such registration;

 

(h)                                 Cause the Registrable Securities registered
pursuant hereunder to be listed on each securities exchange on which similar
securities issued by the Company are then listed; and

 

(i)                                     If the registration of which the Company
gives notice involves an underwriting, (i) enter into an underwriting agreement
in reasonable and customary form, provided that each Holder participating in
such underwriting shall also enter into and perform its obligations under such
agreement, (ii) to the extent required by the underwriter, cause to be delivered
an opinion, dated as of such date, of the counsel representing the Company for
the purposes of such registration, in form and substance as is customarily given
to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and (iii) to the extent required by the underwriter, cause
to be delivered a letter, dated as of such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering addressed to the underwriters.

 

2.4                               Indemnification.

 

(a)                                 To the extent permitted by law, the Company
will indemnify and hold harmless each Holder, each of its officers, directors
and partners, legal counsel, and accountants and each person

 

4

--------------------------------------------------------------------------------


 

controlling such Holder within the meaning of Section 15 of the Securities Act,
with respect to which registration, qualification, or compliance has been
effected pursuant to this Section 2, and each underwriter, if any, and each
person who controls within the meaning of Section 15 of the Securities Act any
underwriter, against all expenses, claims, losses, damages, and liabilities (or
actions, proceedings, or settlements in respect thereof) arising out of or based
on:  (i) any untrue statement (or alleged untrue statement) of a material fact
contained or incorporated by reference in any prospectus, offering circular, or
other document (including any related registration statement, notification, or
the like) incident to any such registration, qualification, or compliance,
(ii) any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any violation (or alleged violation) by the Company of the
Securities Act, any state securities laws or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any offering covered by such registration,
qualification, or compliance, and the Company will reimburse each such Holder,
each of its officers, directors, partners, legal counsel, and accountants and
each person controlling such Holder, each such underwriter, and each person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
claim, loss, damage, liability, or action; provided that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability, or action arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by such Holder,
any of such Holder’s officers, directors, partners, legal counsel or
accountants, any person controlling such Holder, such underwriter or any person
who controls any such underwriter and stated to be specifically for use therein;
and provided, further that, the indemnity agreement contained in this
Section 2.4(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld,
delayed or conditioned).

 

(b)                                 To the extent permitted by law, each Holder
will, if Registrable Securities held by such Holder are included in the
securities as to which such registration, qualification, or compliance is being
effected, indemnify and hold harmless the Company, each of its directors,
officers, partners, legal counsel, and accountants and each underwriter, if any,
of the Company’s securities covered by such a registration statement, each
person who controls the Company or such underwriter within the meaning of
Section 15 of the Securities Act, each other such Holder, and each of their
officers, directors, and partners, and each person controlling such Holder,
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on:  (i) any untrue statement (or alleged
untrue statement) of a material fact contained or incorporated by reference in
any such registration statement, prospectus, offering circular, or other
document, or (ii) any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and will reimburse the Company and such Holders, directors,
officers, partners, legal counsel, and accountants, persons, underwriters, or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability, or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular,
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein; provided, however, that the obligations of such Holder hereunder shall
not apply to amounts paid in settlement of any such claims, losses, damages, or
liabilities (or actions in respect thereof) if such settlement is effected
without the consent of such Holder (which consent shall not be unreasonably
withheld, delayed or conditioned); and provided that in no event shall any
indemnity under this Section 2.4 exceed the net proceeds from the offering
received by such Holder.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Each party entitled to indemnification
under this Section 2.4 (the “Indemnified Party”) shall give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
such claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at such party’s expense; and provided further
that the failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Section 2.4, to the extent such failure is not prejudicial.  No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
consent of each Indemnified Party, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation.  Each Indemnified Party
shall furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.

 

(d)                                 If the indemnification provided for in this
Section 2.4 is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party with respect to any loss, liability, claim, damage, or expense
referred to herein, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such loss, liability, claim, damage, or
expense in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party on the one hand and of the Indemnified Party on the other
in connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations.  The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

 

(e)                                  Notwithstanding the foregoing, to the
extent that the indemnification and contribution provisions contained in the
underwriting agreement entered into in connection with the underwritten public
offering conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

 

2.5                               Information by Holder.  Each Holder of
Registrable Securities shall furnish to the Company such information regarding
such Holder and the distribution proposed by such Holder as the Company may
reasonably request in writing.

 

2.6                               Delay of Registration.  No Holder shall have
any right to take any action to restrain, enjoin, or delay any registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.

 

2.7                               Non-assignment of Registration Rights.  The
registration rights under this Article II may not be assigned by a Holder
without the Company’s consent as set forth in Section 3.4, provided that no
consent is needed to assign the registration rights under this Article II in
connection with a transfer by a Holder of Registrable Securities (a) by bona
fide gift, will or intestacy or (b) as a distribution to limited partners,
members or shareholders of a Holder, if such Holder is an entity (provided that
in the case of (a) and (b), the recipient agrees to be bound by the terms of
this Agreement).

 

2.8                               Termination of Registration Rights.  The right
of any Holder to request registration shall terminate on the earlier of (i) the
date such Holder sells all of its Registrable Securities and (ii) five years
after the date hereof.

 

6

--------------------------------------------------------------------------------


 

2.9                               Registrations during Lockup Period.  As of the
date of this Agreement the Registrable Securities are subject to the terms of
those certain Lock-Up Agreements dated as of even date herewith, each by and
between a Holder and the Company (the “Lockup Agreements”).  If during the
Lockup Period (as defined in the Lockup Agreements) the Company registers or
seeks to register securities in a manner that, were the Lockup Period
terminated, would give rights to Holders to include some or all of the
Registrable Securities in such registration, then the Company shall use
commercially reasonable efforts to add Registrable Securities to such
registration by (i) on or prior to the date that is 10 business days prior to
the last day of the Lockup Period, provide the notice required by
Section 2.1(a), and (ii) otherwise follow the procedures and take such other
actions as required by Section 2 relating to the registration of such
Registrable Securities, as if the proposed addition of Registrable Securities
were contemplated in connection with the initial filing of such registration.

 

ARTICLE III
MISCELLANEOUS

 

3.1                               Amendment.  Except as provided herein, neither
this Agreement nor any term hereof may be amended, waived or terminated other
than by a written instrument signed by the Company and the Holders holding a
majority of the Registrable Securities (excluding any of such shares that have
been sold to the public or pursuant to Rule 144).  Any such amendment, waiver or
termination effected in accordance with this paragraph shall be binding upon
each Holder.  Each Holder acknowledges that as a result, the holders of a
majority of the Registrable Securities (excluding any of such shares that have
been sold to the public or pursuant to Rule 144) will have the power to diminish
or eliminate all rights of such Holder under this Agreement.

 

3.2                               Notices.  All notices and other communications
required or permitted to be given hereunder shall be sent in writing to the
party to whom it is to be given with copies to all other parties as follow (as
elected by the party giving such notice) and be either personally delivered
against receipt, by facsimile, e-mail or other wire transmission, by registered
or certified mail (postage prepaid, return receipt requested) or deposited with
an express courier (with confirmation) to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice):

 

(a)                                 if to a Holder, at the Holder’s address,
facsimile number or email address as shown in the Company’s records, as updated
in accordance with the provisions hereof; or

 

(b)                                 if to the Company:

 

TigerLogic Corporation
153 Castro Street, Suite 300
Mountain View, CA 94041
Attention:  Thomas G. Lim
Facsimile:  (650) 649-0115
E-mail:  thomas.lim@tigerlogic.com

 

7

--------------------------------------------------------------------------------


 

with a copy to:

 

Arnold & Porter LLP
Three Embarcadero Center, Seventh Floor
San Francisco, CA  94111-4024
Attention:  Julia Vax
Facsimile:  (415) 471-3400
E-mail:  julia.vax@aporter.com

 

All notices and other communications shall be deemed to have been given (i) when
received if given in person, (ii) on the date of electronic confirmation of
receipt if sent by facsimile, e-mail or other wire transmission, (iii) 5
business days after being deposited in the U.S. mail, certified or registered
mail, postage prepaid or (iv) one Business Day after being deposited with a
reputable overnight courier.  Notices sent via e-mail must also be sent via
facsimile on the same day.

 

3.3                               Governing Law.  This Agreement shall be
governed in all respects by the internal laws of the State of Delaware as
applied to agreements entered into among Delaware residents to be performed
entirely within Delaware, without regard to principles of conflicts of law.

 

3.4                               Successors and Assigns.  Except as expressly
set forth in Section 2.7, this Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred or delegated by any
Holder without the prior written consent of the Company.  Any attempt by a
Holder without such permission to assign, transfer or delegate any rights,
duties or obligations that arise under this Agreement shall be void.  Subject to
the foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties.

 

3.5                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties with regard to the subjects hereof.

 

3.6                               Delays or Omissions.  Except as expressly
provided herein, no delay or omission to exercise any right or remedy accruing
to any party to this Agreement upon any breach or default of any other party
shall impair any such right or remedy of such non-defaulting party, nor shall it
be construed to be a waiver of any such breach or default, or of or in any
similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, consent or approval of any
kind on the part of any party of any breach or default under this Agreement, or
any waiver on the part of any party of any provisions of this Agreement, must be
in writing.

 

3.7                               Titles.  The titles used in this Agreement are
used for convenience only and are not to be considered in interpreting this
Agreement.

 

3.8                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be enforceable against the
parties that execute such counterparts, and all of which together shall
constitute one instrument.

 

3.9                               Telecopy Execution and Delivery.  A facsimile,
telecopy or other reproduction of this Agreement may be executed by one or more
parties hereto and delivered by such party by facsimile or any similar
electronic transmission device pursuant to which the signature of such party can
be seen.  Such execution and delivery shall be considered valid and effective
for all purposes.

 

8

--------------------------------------------------------------------------------


 

3.10                        Jurisdiction; Venue.  With respect to any disputes
arising out of or related to this Agreement, the parties consent to the
exclusive jurisdiction of, and venue in, the state courts in San Francisco
County in the State of California (or in the event of exclusive federal
jurisdiction, the courts of the Northern District of California).

 

3.11                        Further Assurances.  Each party hereto agrees to
execute and deliver all such additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the date first above written.

 

 

 

TIGERLOGIC CORPORATION

 

 

 

 

 

 

 

By:

/s/ Richard W. Koe

 

 

Name: Richard W. Koe

 

 

Title: Chairman and CEO

 

 

 

 

 

 

 

HOLDERS

 

 

 

 

 

 

 

By:

/s/ Jon Maroney

 

 

Name: Jon Maroney

 

 

 

 

 

 

 

By:

/s/ Dave Salmon

 

 

Name: Dave Salmon

 

 

 

 

 

 

 

By:

/s/ David Boyd

 

 

Name: David Boyd

 

 

 

 

 

 

 

By:

/s/ James McDermott

 

 

Name: James McDermott

 

 

 

 

 

 

 

By:

/s/ Jason Porath

 

 

Name: Jason Porath

 

 

 

 

 

 

 

 

ENTREPRENEUR MEDIA, INC.

 

 

 

 

By:

/s/ Ryan Shea

 

 

Name: Ryan Shea

 

 

Title: President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HOLDERS

 

Jon Maroney

Dave Salmon

David Boyd

James McDermott

Jason Porath

Entrepreneur Media, Inc.

 

--------------------------------------------------------------------------------